519 F2d 1376
Milton Dewey SMITH et al., Plaintiffs-Appellants.v.The Honorable H.F. SMITH et al., Defendants-Appellees.
No. 73-3345
United States court of Appeals,Ninth Circuit.
June 13, 1975

Donald R. Wharton (argued), Klamath Falls, Or., for plaintiffs-appellants.
William P. Brandsness (argued), Klamath Falls, Or., for defendants-appellees.
ORDER
Before MOORE,* DUNIWAY and TRASK, Circuit Judges.


1
The order appealed from is affirmed for the reasons stated in the opinion of District Judge Burns, D.C.Or., 1973, 396 F.Supp. 367.



*
 The Honorable Leonard P. Moore, Senior United States Circuit Judge for the Second Circuit, sitting by designation